******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
     GINA MICHAELS v. THOMAS MICHAELS
                (AC 37175)
                Beach, Sheldon and Harper, Js.
   Argued December 7, 2015—officially released March 22, 2016

(Appeal from Superior Court, judicial district of New
               Haven, Emons, J.)
 Todd R. Bainer, for the appellant (defendant).
 Richard W. Callahan, for the appellee (plaintiff).
                          Opinion

   SHELDON, J. In this postjudgment dissolution of mar-
riage matter, the defendant, Thomas Michaels, appeals
from the trial court’s finding of contempt against him
and its modification of his visitation rights with his
minor daughter. He claims that the court erred: (1) in
denying his motion for ‘‘either recusal/disqualification,
the motion for mistrial or the motion to vacate . . .
[which were] all based on [the court’s] alleged bias and
partiality’’; and (2) in modifying his visitation rights
after an evidentiary hearing, of which he allegedly had
no notice, on what he claims to have been a ‘‘nonexis-
tent recent motion to modify, or on a motion that was
fifteen months old . . . .’’1 We affirm the judgment of
the trial court.2
   The marriage of the defendant and the plaintiff, Gina
Michaels, was dissolved on March 17, 2011. The dissolu-
tion judgment provided that the parties would share
joint legal custody of the minor child, with the child’s
primary physical residence to be with the plaintiff, and
the defendant to have the right to visitation. The dissolu-
tion judgment also provided, inter alia, that the defen-
dant would pay child support to the plaintiff and that
the parties would share several listed expenses for the
minor child.
   On May 13, 2013, the plaintiff filed a motion for con-
tempt, in which she alleged that the defendant had
failed to pay certain expenses for the minor child in
accordance with the dissolution judgment. On April 1,
2014, the parties reached a compromise with respect
to the contempt motion, under which the defendant
agreed to file his 2013 tax return no later than April 15,
2014, and to pay the plaintiff the sum of $1500, upon
receipt of his tax refund, as his portion of the expenses
for which the plaintiff sought reimbursement in her
motion for contempt. The defendant further agreed that
if, through no fault of his own, he did not receive the
anticipated tax refund, he would satisfy that $1500 pay-
ment obligation by making monthly payments to the
plaintiff, in the amount of $100 per month, commencing
on May 15, 2014. The defendant finally agreed to provide
the plaintiff with a receipt or other proof that he had
timely filed his tax return. The parties’ agreement was
made an order of the court.
   Also, on May 15, 2013, the plaintiff filed a motion to
open the judgment and to modify the parenting plan,
alleging,3 inter alia, that: ‘‘The inconsistency of the
defendant’s work schedule and the resulting constant
flux of the child’s parenting schedule with the defen-
dant; the defendant’s inability to comply with the
existing parenting orders, whether intentional or other-
wise; the age of the minor child and her need for consis-
tency, especially during the school year; and the parties’
continued inability to communicate, renders the current
parenting schedule contrary to the best interests of
the minor child.’’ In addition to a modification of the
visitation schedule, the plaintiff requested, in her
motion to modify, that she be vested with final decision
making authority over all matters regarding the minor
child. She also filed a motion requesting that a guardian
ad litem be appointed to represent the best interests
of the minor child.
   On July 31, 2013, the parties appeared in court and
entered into an agreement for a modified temporary
parenting plan and the court appointed a guardian ad
litem to represent the interests of the minor child. The
parties agreed to report back to the court on September
25, 2013. When the parties appeared in court on Septem-
ber 25, 2013, they again agreed to modify the parenting
schedule. They further agreed to ‘‘report back [to the
court] on October 15, 2013 . . . to file a more detailed
stipulation resolving all outstanding issues.’’4 On Febru-
ary 11, 2014, the parties again appeared before the court
and agreed to a modified parenting schedule.
   In the spring of 2014, the marital home in Woodbridge,
in which the plaintiff and the minor child had been
residing, was sold and the plaintiff, along with the child,
relocated to Madison.5 On April 9, 2014, the defendant
filed ‘‘Defendant Father’s Memorandum re: Parenting
Time (postjudgment).’’ In that document, the defendant
represented that he ‘‘maintains an apartment in West
Haven but spends most of his time at the Woodbridge
residence of his girlfriend.’’ On the basis of the plaintiff’s
relocation to Madison, and his residing in Woodbridge,
the defendant proposed a modified parenting schedule.
The defendant suggested in the proposed schedule that
the parties report back to court on June 2, 2014, to
meet with a family relations officer to work out the
parenting schedule for the summer and the upcoming
school year.
  On April 15, 2014, the court, Hon James G. Kenefick,
judge trial referee, issued orders again modifying the
parenting plan in contemplation of the new Madison
residence of the plaintiff and the minor child. On June
18, 2014, the parties entered into an agreement for a
modified parenting schedule for the summer of 2014,
and agreed to meet with family relations on August 13,
2014 to ‘‘discuss the school schedule for 2014–2015.’’
  On June 24, 2014, the plaintiff filed a motion for
contempt, alleging both that the defendant had not yet
given her proof that he had filed his 2013 tax return on
or before April 15, 2014, and that he had neither paid
her the sum of $1500 upon receipt of his tax refund,
nor made monthly $100 payments to her toward his
$1500 payment obligation to satisfy that debt, pursuant
to the court’s order of April 1, 2014.
 The court, Emons, J., held a hearing on the contempt
motion on August 6, 2014. After the hearing, the court
ruled that the defendant was not in contempt for failing
to file his tax return by April 15, 2014, because his
failure to do so had been through no fault of his own.
The court ruled, however, that the defendant was in
contempt for not paying the plaintiff $100 per month
in compliance with the April 1, 2014 order. The court
thus issued an order for payment of the unpaid balance
due under its prior payment order and continued the
matter to August 13, 2014, ‘‘for status update and status
of [the] defendant’s tax returns.’’ When the court
announced the continuance date, counsel for the plain-
tiff noted that the parties were already scheduled to
return to court on that date to meet with a family rela-
tions officer regarding visitation.
   As scheduled, the parties again appeared before the
court, Emons, J., on August 13, 2014. At the commence-
ment of the hearing, the guardian ad litem apprised the
court of various visitation issues that remained to be
resolved. Because the family relations officer with
whom the mediation of those issues was to have been
conducted was unexpectedly not available at that time,
the parties and the guardian ad litem agreed, with the
court’s approval, to reschedule their meeting with fam-
ily relations to attempt to mediate the visitation issues,
and to report back to the court on August 27, 2014.
Because August 27, 2014, would be the first day of
school for the child, the court informed counsel that if
they could not reach an agreement on that date, it would
adjudicate the visitation issue. As for the defendant’s
tax return, the court heard testimony from both parties,
but it was still unclear as to whether it had yet been
filed. Counsel for the plaintiff had subpoenaed the
defendant’s accountant, but the accountant had not
appeared in court. The court thus ordered the parties
to contact the accountant again, and advised them that
if the accountant failed to appear on August 27, 2014,
a capias would be issued for his arrest.
  On August 27, 2014, the parties again appeared before
the court, Emons, J. When the defendant’s accountant
did not appear, the court issued a capias for his arrest,
and continued the contempt hearing to September 2,
2014. The court then proceeded with the visitation issue,
which the parties had been unable to resolve with family
relations. After hearing testimony from both parties and
the guardian ad litem, the court informed the parties
that it was ready to render its decision, but afforded
them one more opportunity to come to an agreement
on the outstanding issues. Because the parties were
scheduled to return to court the following week, on
September 2, 2014, on the contempt motion, the court
announced that it would hold its decision in abeyance
until that date.
  On September 2, 2014, the parties appeared before
the court, Emons, J., as scheduled. At the commence-
ment of the proceeding on that date, the defendant filed
a motion to recuse or disqualify the court based upon
the alleged bias and partiality that it had displayed
against him in prior proceedings on August 6, 13 and
27, 2014.6 On that same alleged basis, the defendant
also moved simultaneously to vacate the court’s prior
finding of contempt, for a new trial on the plaintiff’s
contempt motion, and for a mistrial.7 The court denied
those motions, then issued an order modifying the
defendant’s visitation schedule. This appeal followed.
                             I
   The defendant first claims that the court erred in
denying his motion for ‘‘either recusal [or] disqualifica-
tion, the motion for mistrial or the motion to vacate
. . . [which were] all based on [the court’s] alleged bias
and partiality.’’ The plaintiff argues that the record is
inadequate to review these claims. We agree with the
plaintiff.
   ‘‘The duty to provide this court with a record adequate
for review rests with the appellant. . . . It is incumbent
upon the appellant to take the necessary steps to sustain
its burden of providing an adequate record for appellate
review. Practice Book § [60–5] . . . . It is not the func-
tion of this court to find facts. . . . Our role is . . .
to review claims based on a complete factual record
developed by a trial court. . . . Without the necessary
factual and legal conclusions furnished by the trial court
. . . any decision made by us respecting [the defen-
dant’s claims] would be entirely speculative.’’ (Internal
quotation marks omitted.) Macricostas v. Kovacs, 67
Conn. App. 130, 133, 787 A.2d 64 (2001).
   The plaintiff claims that the record is inadequate for
review because the defendant failed to comply with
Practice Book § 64-1. ‘‘[P]ursuant to Practice Book § 64-
1 (a), the court [is] required to state, either orally or in
writing, a decision that encompassed its conclusion as
to each claim of law raised by the parties and the factual
basis therefor. . . . If an oral decision is rendered, a
signed transcript of the oral decision should be created
and filed for use in any appeal. If the court fails to file
an oral or written decision, the appellant, who has the
duty to provide an adequate record for appellate review;
see Practice Book § 61-10; must file a notice to that
effect with the appellate clerk in accordance with Prac-
tice Book § 64-1 (b).’’ (Internal quotation marks omit-
ted.) Gordon v. Gordon, 148 Conn. App. 59, 66–67, 84
A.3d 923 (2014).
   In the present case, the court did not file a written
memorandum of decision explaining its ruling, nor did
it prepare and sign a transcript of an oral ruling. See
Practice Book § 64-1 (a) (6). The defendant did not file
a notice pursuant to Practice Book § 64-1 (b) with the
appellate clerk’s office, nor did he file a motion asking
the court to articulate the factual and legal basis for
its ruling. See Practice Book § 66-5.
   ‘‘On occasion, we have overlooked an appellant’s fail-
ure to ensure that the trial court sign a transcript of an
oral decision provided that the appellant had filed an
unsigned transcript and we [were] able to identify
readily the court’s decision, encompassing its findings
. . . .’’ (Emphasis in original; internal quotation marks
omitted.) Gordon v. Gordon, supra, 148 Conn. App.
67. Although the record before us includes the trial
transcript, we cannot readily identify any portion of the
transcript that encompasses the court’s factual findings
with respect to the defendant’s claims that the trial
court was biased and partial. See Murcia v. Geyer, 151
Conn. App. 227, 230–31, 93 A.3d 1189, cert. denied, 314
Conn. 917, 100 A.3d 406 (2014). Because the transcripts
do not provide the trial court’s factual or legal bases
for denying the defendant’s motions, the record is inade-
quate to review his claims of error.8
                            II
  The defendant also claims that the court erred in
modifying his visitation rights. He claims that there was
no ‘‘viable’’ motion for modification pending, and thus
that he was denied proper notice that visitation was
going to be modified. The defendant did not raise this
objection before the trial court,9 and thus is raising it
for the first time on appeal. The defendant does not
seek review under State v. Golding, 213 Conn. 233,
239–40, 567 A.2d 823 (1989), nor does he state any
extraordinary basis for reviewing this unpreserved
claim. The claim is therefore not properly before us.
   Moreover, the defendant’s claim that he did not have
notice that modification of visitation was pending is
belied by the record. Indeed, the record contains sub-
stantial evidence of the defendant’s knowledge that his
visitation was going to be modified. In addition to the
numerous times that scheduled proceedings on the visi-
tation issues had been continued on the record in open
court, the defendant demonstrated his knowledge of
the ongoing visitation issues in writing in the pleadings
he filed with the court. Most notably, in his September
2, 2014 motion for mistrial, the defendant stated that
the August 27, 2014 hearing ‘‘was to be a simple hearing
on school year scheduling of the minor child . . . .’’
In his motion for mistrial, he objected to the fact that
the August 27, 2014 hearing had been ‘‘a full-blown trial
to change custody—i.e., by final decision-making to
[the] plaintiff, with no advance notice to [the] defen-
dant, denying him his due process rights.’’ During the
September 2, 2014 hearing, counsel for the defendant
repeatedly stated that the only issue relating to the
minor child that was properly before the court on that
day concerned the defendant’s visitation schedule dur-
ing the school year. Other custody related issues raised
by the plaintiff on that date were thus continued to a
later date at the request of the defendant for the very
reason that he was unaware that they were outstanding
and was thus unprepared to go forward on them at
that time. Moreover, although the plaintiff’s motion to
modify visitation had been filed several months earlier,
and had resulted in some changes to visitation, the
resolution of that motion had not yet been finalized.
The parties had been meeting with family relations in
an attempt to resolve their ongoing dispute by way
of mediation, which ultimately failed, leading to the
necessity of the court’s intervention and adjudication.
At oral argument before this court, the defendant
argued that when the mediation with family relations
failed, he was entitled to be presented with a new
motion to modify. That argument is unsupported by the
law. The record reflects that the defendant was well
aware of the plaintiff’s position as to the visitation and
his claim to the contrary is unfounded.
      The judgment is affirmed.
      In this opinion the other judges concurred.
  1
     The defendant filed this appeal on September 10, 2014, noting that he
was appealing from the following: ‘‘Denial of motion for mistrial; denial of
motion to disqualify/recuse; denial of motion to vacate.’’ All of those motions
relate either directly or indirectly to either or both the finding of contempt
and the modification of the defendant’s visitation, which are the substantive
rulings of the trial court with which the defendant takes issue in his brief
to this court. Although all of these motions were filed prior to the court’s
modification of the defendant’s visitation with his daughter, we will assume
for purposes of this opinion that he has challenged the court’s substan-
tive rulings.
   2
     The defendant also claims: ‘‘In what may be a case of first impression,
where the trier has basically concluded that a party pro se witness [defen-
dant, here] in a family matter, albeit incorrectly, has committed perjury,
[the court has] a duty to advise him of his fifth amendment rights, stop the
proceedings immediately and provide him with the opportunity to obtain
counsel.’’ Because the defendant did not raise this claim before the trial
court, it is unpreserved and thus unreviewable. See State v. Golding, 213
Conn. 233, 239–40, 567 A.2d 823 (1989).
   3
     We note that the parties’ postjudgment parenting issues arose almost
immediately following the entry of judgment, with numerous motions being
filed by both parties. The recitation of the procedural history contained
herein is not exhaustive and is limited to the history that is relevant to the
defendant’s claims on appeal.
   4
     The record does not reflect that the parties in fact reported back to the
court on October 15, 2013.
   5
     The dissolution judgment provided, inter alia, that the defendant would
quitclaim his right, title and interest in the marital home located in Wood-
bridge to the plaintiff and the plaintiff would be responsible for paying the
first and second mortgages on the property and shall hold the defendant
harmless therefrom. The judgment also provided that the plaintiff would
refinance the mortgages on that property within one year of the date of the
judgment and, if she was unable to do so, the property would be listed for
sale. On July 28, 2011, the defendant filed a motion for contempt alleging
that the plaintiff had failed to pay the mortgages on the former marital
home. After several additional court appearances on this issue, the property
ultimately sold in the spring of 2014.
   6
     Practice Book § 1-23 provides: ‘‘A motion to disqualify a judicial authority
shall be in writing and shall be accompanied by an affidavit setting forth
the facts relied upon to show the grounds for disqualification and a certificate
of the counsel of record that the motion is made in good faith. The motion
shall be filed no less than ten days before the time the case is called for
trial or hearing, unless good cause is shown for failure to file within such
time.’’ The defendant’s motion to disqualify was not accompanied by the
requisite affidavit or certificate of good faith, nor was it filed ten days prior
to the date of the hearing.
   7
     The defendant also filed on September 2, 2014, a motion for referral to
family relations for a study regarding the issue of final decision making,
which the court, Emons, J., granted.
   8
     In support of the defendant’s allegations that the trial court demonstrated
bias and partiality, he argues, inter alia, in his brief to this court: ‘‘Her
courtroom was as if there were no rules and it was a courtroom from the
wild, wild west of 150 years ago, where ‘rough’ justice was administered.’’
Such a comment is as unfounded as it is unhelpful.
   9
     At the August 27, 2014 hearing, the defendant did not object to the court
addressing the visitation issue with the minor child. The only objection he
raised was as to a change in the terms of the joint custody—the proposal
by the plaintiff that she be granted final decision making authority with
respect to the child—because he thought they were there that day to resolve
the visitation schedule for the upcoming school year. The court noted, ‘‘We
may be dealing with decision making.’’ The hearing continued. The defendant
again objected to the scope of the hearing when counsel for the plaintiff
attempted to elicit testimony from the plaintiff regarding a modification to
future summer schedules. He reiterated his understanding that the hearing
on that date was for the upcoming school year. The defendant participated
fully in the hearing, testifying as to his own proposal for a visitation schedule
for the upcoming school year. At no time did he object to the proceedings
regarding the schedule for the upcoming school year.